       Case 3:17-cr-00033-DPJ-LRA Document 29 Filed 06/10/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                     CRIMINAL NO. 3:17-CR-33-DPJ-LRA

 ZARIA FRANCO

                                             ORDER

       Defendant Zaria Franco asks the Court to reduce her sentence under 18 U.S.C.

§ 3582(c)(1)(A) “to time served, imposing a term of supervised release of about six months in

addition to the three years [already] imposed . . . to be served on home detention.” Mot. [24].

Franco claims that her medical condition, coupled with the ongoing novel Coronavirus

pandemic, provide “extraordinary and compelling reasons” to justify her release from

confinement. 18 U.S.C. § 3582(c)(1)(A). Because Franco has not yet exhausted her

administrative remedies under § 3582(c)(1)(A), her motion is denied without prejudice.

I.     Facts and Procedural History

       On March 14, 2017, Franco pleaded guilty to violating 18 U.S.C. § 1952(a)(3) based on

her role in transporting drugs and the proceeds of drug sales between Texas and Mississippi. On

January 23, 2018, the Court sentenced Franco to 37 months’ imprisonment, with a self-report

date of March 3, 2018.

       Franco, a 30-year-old Hispanic female, suffers from hypertension. At the time she filed

her motion, Franco was housed at Federal Prison Camp Bryan in Bryan, Texas, but she has since

been moved to the Residential Reentry Management facility in San Antonio, Texas. According

to the Bureau of Prisons (BOP) website, Franco’s projected date of release from the halfway

house is October 22, 2020.
       Case 3:17-cr-00033-DPJ-LRA Document 29 Filed 06/10/20 Page 2 of 7




II.    Analysis

       The threshold issue is whether the Court has authority to consider Franco’s motion. She

invokes 18 U.S.C. § 3582(c)(1)(A)(i), which states:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of
       the original term of imprisonment), after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a reduction . . . .

(Emphasis added). The parties agree that Franco did not exhaust as contemplated by the statute.

Mot. [24] ¶ 32; Resp. [26] at 7.1

       Despite that shortcoming, Franco says “[t]he Court can waive the 30-day requirement for

exhaustion of administrative remedies due to the high risk that Ms. Franco could become

infected with COVID-19.” Reply [28] at 7. In making that argument, Franco abandons the

statutory text and overlooks relevant Supreme Court precedent.

       The Court’s analysis of the statutory exhaustion requirement “begins with the text.” Ross

v. Blake, 136 S. Ct. 1850, 1856 (2016). As noted, § 3582(c)(1) states that “the court may not”

modify Gates’s sentence until she exhausts her remedies. Nothing in § 3582(c) grants authority

to waive this requirement.

       Franco’s legal authority does not say otherwise. According to her, “courts throughout the

country have continued to waive the administrative exhaustion requirements under the First Step


1
  When the Court discusses § 3582(c)’s exhaustion requirement, it refers to either of the two
alternatives provided by the statute: complete exhaustion of denial of a request that BOP file a
motion on the inmate’s behalf or the expiration of 30 days from that request with no response
from BOP.
                                                 2
       Case 3:17-cr-00033-DPJ-LRA Document 29 Filed 06/10/20 Page 3 of 7




Act, where circumstances warrant.” Reply [28] at 8. To support that contention, Franco cites

cases where the inmates sought sentence modifications under different First Step Act provisions

through petitions filed under 28 U.S.C. § 2241. See Gurzi v. Marques, No. 18-CV-3104-NEB-

KMM, 2019 WL 6481212, at *2 (D. Minn. Oct. 10, 2019); Washington v. Bur. of Prisons, No.

1:19-CV-01066, 2019 WL 6255786, at *2 (N.D. Ohio July 3, 2019). Significantly though, the

exhaustion requirements for § 2241 are judicially created. See Mayberry v. Pettiford, 74 F.

App’x 299, 299 (5th Cir. 2003) (noting that exhaustion under § 2241 is a judicially created

mandate); see also Leuth v. Beach, 498 F.3d 795, 797 n.3 (8th Cir. 2007) (explaining that the

exhaustion requirement under 2241 is “judicially created, not jurisdictional”).

       When—as here—Congress requires exhaustion, the obligations become mandatory. The

United States Supreme Court explained why in Ross v. Blake, while examining the statutory

exhaustion requirements under the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a).

136 S. Ct. at 1855.2 Although the PLRA itself requires exhaustion, the Fourth Circuit Court of

Appeals concluded that when “special circumstances” exist, district courts have authority to

waive those exhaustion requirements. Id. The Supreme Court disagreed:

       No doubt, judge-made exhaustion doctrines, even if flatly stated at first, remain
       amenable to judge-made exceptions. See McKart v. United States, 395 U.S. 185,
       193, 89 S. Ct. 1657, 23 L. Ed. 2d 194 (1969) (“The doctrine of exhaustion of
       administrative remedies . . . is, like most judicial doctrines, subject to numerous
       exceptions”). But a statutory exhaustion provision stands on a different footing.
       There, Congress sets the rules—and courts have a role in creating exceptions only
       if Congress wants them to. For that reason, mandatory exhaustion statutes like
       the PLRA establish mandatory exhaustion regimes, foreclosing judicial discretion.

Id. at 1857. As for the Fourth Circuit’s special-circumstances test, the Supreme Court held that

“the PLRA’s text suggests no limits on an inmate’s obligation to exhaust—irrespective of any


2
 Section 1997e(a) states: “No action shall be brought with respect to prison conditions under
section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or
other correctional facility until such administrative remedies as are available are exhausted.”
                                                  3
       Case 3:17-cr-00033-DPJ-LRA Document 29 Filed 06/10/20 Page 4 of 7




‘special circumstances.’ And that mandatory language means a court may not excuse a failure to

exhaust, even to take such circumstances into account.” Id. at 1856.

       The same is true here. Like the PLRA, § 3582(c)(1)(A) is a statutory exhaustion

requirement that offers no discretion for judge-made exceptions. Instead, the statute states that

the Court “may not” modify Franco’s sentence until she exhausts her remedies. See Valentine v.

Collier, 956 F.3d 797, 804 (5th Cir. 2020) (holding that the PLRA’s “exhaustion obligation is

mandatory—there are no ‘futility or other [judicially created] exceptions [to the] statutory

exhaustion requirements’”) (quoting Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)). When a

mandatory exhaustion rule like this exists, the Court “must enforce the rule if a party ‘properly

raise[s]’ it.” Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1849 (2019). In this case, the

Government raised Franco’s failure to exhaust.3

       On a final note, the Court shares Franco’s concern for inmate safety. That said,

courts from across the country have concluded that they lack authority to waive

§ 3582(c)(1) even when faced with COVID-19 outbreaks. See United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (noting that failure to exhaust “presents a glaring roadblock foreclosing

compassionate release at this point”); see also United States v. Van Sickle, No. 18-250-JLR, 2020

WL 2219496, at *4 (W.D. Wash. May 7, 2020) (“[B]oth this court and other district courts in the

ninth circuit which have considered this issue have nearly unanimously concluded that failure to

exhaust administrative remedies is fatal to a compassionate release motion even in light of the



3
 Some courts have held that waiver is beside the point because § 3582(c)(1) is jurisdictional.
See, e.g., United States v. Black, No. 2:12-CR-263-3, 2020 WL 2213892, at *2 (S.D. Ohio May
7, 2020) (“The exhaustion requirement contained in § 3582(c)(1)(A) is jurisdictional and cannot
be waived, even due to emergencies such as the COVID-19 pandemic.”) (collecting cases).
Whether that is true is debatable but irrelevant in the present case because the Government has
not waived exhaustion.


                                                  4
       Case 3:17-cr-00033-DPJ-LRA Document 29 Filed 06/10/20 Page 5 of 7




urgency created by COVID-19.”); United States v. McIndoo, No. 1:15-CR-142-EAW, 2020 WL

2201970, at *9 (W.D.N.Y. May 6, 2020) (“[I]n the absence of waiver or facts amounting to

estoppel, this Court is without the authority to excuse Defendant’s failure to comply with

§ 3582(c)(1)(A)’s exhaustion requirement.”); United States v. Pack, No. 2:17-CR-20002-10,

2020 WL 2174447, at *2 (W.D. Tenn. May 5, 2020) (concluding that because defendant did not

exhaust, “[t]he Court does not have authority to consider [his] Motion” under § 3582(c)); United

States v. Roberts, No. 15-135-01, 2020 WL 2130999, at *2 (W.D. La. May 5, 2020) (“Section

3[58]2(c)(1)(A) does not provide this Court with the equitable authority to excuse Roberts’

failure to exhaust his administrative remedies or to waive the 30-day waiting period.”); United

States v. Brown, No. 04-CR-143-DRH, 2020 WL 2128861, at *3 (E.D.N.Y. May 5, 2020)

(“While the current health emergency warrants consideration of compassionate release requests

in an expedited manner, Section 3582 does not allow for the waiver of exhaustion due to exigent

circumstances.”); United States v. Gomez, No. 2:18-CR-1435-1, 2020 WL 2061537, at *1 (S.D.

Tex. Apr. 29, 2020) (observing that “[c]ourts in the Southern District of Texas have ruled that

defendants who move for compassionate release still need to exhaust administrative rights . . . in

order to bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A)” (collecting cases)); United States

v. Nevers, No. 16-088, 2020 WL 1974254, at *2 (E.D. La. Apr. 24, 2020) (“Because the Court

cannot consider Petitioner’s request for instant release or home confinement until she has

complied with the exhaustion requirements of § 3582(c)(1)(A), the Court must deny the instant

motion for failure to comply with the mandatory exhaustion requirements under

§ 3582(c)(1)(A).”). Franco must comply with § 3582(c)(1)(A).4



4
 A few courts have reached a different conclusion by ignoring the words “may not” in their
statutory construction and suggesting that the remaining language in § 3582(c)(1)(A) is less strict
than the PLRA language Ross found to be mandatory. According to them, inmates may bypass
                                                5
       Case 3:17-cr-00033-DPJ-LRA Document 29 Filed 06/10/20 Page 6 of 7




III.   Conclusion

       The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, Franco’s Motion for Reduction of Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) is denied without prejudice. Franco may re-file her motion once

she achieves one of the two avenues for exhaustion under § 3582(c)(1)(A).5



exhaustion altogether by simply waiting 30 days after making a request to the warden, so unlike
under the PLRA, exhaustion is not mandatory. With deference, the words “may not” are critical.
A court “may not reduce a term of imprisonment” unless the inmate first makes a request to the
warden and either appeals an adverse ruling or receives no response within 30 days. 18 U.S.C.
§ 3582(c)(1)(A). That the inmate can proceed after making a request and waiting 30 days does
not mean the request was never mandated. Indeed the 30-day waiting period is a statutory
futility exception like the one in the PLRA. As Ross notes, the PLRA “contains its own, textual
exception to mandatory exhaustion” making judge-made exceptions improper. 136 S. Ct. at
1858. Section 1997(e)(a) states that inmates must exhaust “available remedies.” Accordingly,
inmates “must exhaust available remedies, but need not exhaust unavailable ones.” Ross, 136 S.
Ct. at 1858. At bottom, § 3582(c)(1)(A) provides two exceptions to the dictate that courts “may
not reduce a term of imprisonment,” both of which require an initial request to the warden. 18
U.S.C. § 3582(c)(1)(A). The statute provides no basis for creating exceptions.
5
  The Court anticipates that Franco will refile her motion once she exhausts administrative
remedies. When she does, the parties may brief the issues they deem relevant. That said, they
are instructed to at minimum address three specific points. First, Franco asks the Court to “grant
her incarceration of time-served, followed by an additional supervised release term of six months
tacked on to the current three years of supervised release” to be “served on home confinement.”
Mot. [24] ¶ 43. The statutory maximum sentence for the crime of conviction is 5 years’
incarceration, making it a Class D felony, for which the maximum available term of supervised
release is 3 years. 18 U.S.C. § 1952(a)(3); 18 U.S.C. § 3559(a)(4); 18 U.S.C. § 3583(b)(2). So
Franco has already received the maximum period of supervised release permitted by the statute.
The parties should address whether Franco’s original request could be accommodated
considering these facts. Alternatively, Franco argues that the Court “can simply resentence [her]
to serve the remainder of her sentence in home confinement.” Mot. [24] ¶ 43; see also Reply
[28] at 20 (requesting that the Court “order her immediate release from prison, and further order
that she immediately serve the remainder of her sentence on home confinement”). Section
3582(c)(1)(A) allows the court to “modify the term of imprisonment,” but it does not mention
modifying the physical location where the defendant serves her term. Some courts have
therefore held that they lacked authority to order a defendant to home confinement. See, e.g.,
United States v. Johnson, No. CR 17-165, 2020 WL 2526965, at *2 (E.D. La. May 18, 2020).
The parties should address this point as well. Finally, the parties should address whether
Franco’s purported health condition creates an extraordinary and compelling reason to modify
the sentence considering the incidents of COVID-19 at her current facility.
                                                6
Case 3:17-cr-00033-DPJ-LRA Document 29 Filed 06/10/20 Page 7 of 7




SO ORDERED AND ADJUDGED this the 10th day of June, 2020.

                              s/ Daniel P. Jordan III
                              CHIEF UNITED STATES DISTRICT JUDGE




                                7
